                             Case 3:17-cv-00583-JCH Document 88 Filed 05/28/19 Page 1 of 1

                                                         UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF CONNECTICUT


                                   450 Main Street                   141 Church Street                   915 Lafayette Boulevard
                                   Hartford, CT 06103                New Haven, CT 06510                 Bridgeport, CT 06604
                                   Phone: 860.240.3200               Phone: 203.773.2140                 Phone: 203.579.5861
                                   Fax: 860.240.3211                 Fax: 203.773.2334                   Fax: 203.579.5867




          Robin D. Tabora
                          Clerk
                                   May 28, 2019


    Dinah Milton Kinney
            Chief Deputy Clerk     Daniel S. Blinn
                                   Consumer Law Group
            Jane R. Bauer          35 Cold Spring Rd., Suite 512
           Operations Manager      Rocky Hill, CT 06067

            Andrea Perce
    Human Resources Manager

                                   Dear Attorney Attorney Blinn
    Christopher Newton
Information Technology Manager
                                   RE:             Case Name: Negron et al v. Patriot Auto Sales et al
                                                   Case Number:  3:17cv583 (JCH)
          Melissa Ruocco
     Division Manager, Hartford
                                   As the above matter has concluded in this court, enclosed is/are the following Plaintiff's
            Bryan Blough
                                   Exhibit(s).
   Division Manager, Bridgeport
                                   Please acknowledge receipt of the Exhibit(s) on the copy of this letter and return it to
                                   the clerk’s office in the envelope provided.

                                   Thank you for your cooperation.

                                   Sincerely,

                                   ROBIN D. TABORA, CLERK




                                   By _________/s/______________
                                       Diahann Lewis
                                       Deputy Clerk


                                   ACKNOWLEDGMENT: _______________                    DATE _________
